76 F.3d 379
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert SHEETS, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE CO.;  Bruce Talbot;  StephenMcGee;  James Lokar, Defendants-Appellees.
No. 94-2236.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1996.

Before:  MARTIN and RYAN, Circuit Judges, and KATZ, District Judge.*
PER CURIAM.


1
Albert Sheets, a former employee of Metropolitan Life Insurance Company, filed a five count complaint against his former employer alleging wrongful termination, age discrimination in violation of Michigan's Elliot-Larsen Civil Rights Act, Mich.Comp.Laws Ann. §§ 37.2101-2103 (1985), fraud and deceit/audit of agency, promissory estoppel, and tortious interference with business relations.   Albert Sheets was first fired and then allowed to retire from his position as an insurance agent with Metropolitan on January 8, 1993.   In his complaint he alleges he was forced to retire after Metropolitan threatened to terminate him for low sales production.   He claims that Metropolitan Life wrongfully and fraudulently caused his production levels to decline by purposefully diverting business from his client base to younger agents.   He also alleges that the defendants caused his production to decline by forcing him to relocate his office four times in four years.   It is undisputed that Sheets' employment with Metropolitan Life Insurance Company is governed by a collective bargaining agreement.


2
The district court granted summary judgment to the defendants on Counts I, III, IV and V, concluding that these state law claims were pre-empted by Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a), that these counts should be dismissed because Sheets failed to exhaust his contractual remedies, and because Sheets did not make out his prima facie case on the age discrimination claim.  Sheets v. Metropolitan Life Ins. Co., 1995 WL 356240 (E.D.Mich.1994).


3
For the reasons stated in the district court's thorough and well-reasoned opinion, we AFFIRM.



*
 The Honorable David A. Katz, United States District Judge for the Northern District of Ohio, sitting by designation